Citation Nr: 1729485	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded this case in December 2015. 

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran did not appear for the scheduled VA examination in connection with this claim.  In the September 2016 VA Disability Benefits Questionnaire (DBQ) form, the examiner noted that a staff member called the Veteran when he did not appear.  The Veteran was offered an opportunity to see the examiner later in the day, but declined.  In a November 2016 statement, the Veteran wrote that he never received notice of the appointment.  He further stated that Portland VA staff members informed him there was no record of him missing an appointment or of an appointment being scheduled in many months.  

The claims file does not contain any documentation showing that the VA examination had been scheduled, or that the Veteran had been informed of the appointment.  Without such documentation, the Board is unable to assess the credibility of the Veteran's statements.  Although the VA examiner proceeded to render a medical opinion based on the evidence of record, finding it sufficient for such purpose, it is possible that history elicited from the Veteran or examination findings would have altered the examiner's conclusion.  Significantly, the Board's December 2015 remand directives included arranging for an examination of the Veteran.  Moreover, because the Veteran did not appear for the examination, the AOJ did not readjudicate the claim on the merits, but denied it on procedural grounds on that basis.  See 38 C.F.R. § 3.655(b) (2016) (providing, in relevant part, that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied).  

The Board notes that although the Veteran was asked whether he wanted to see the VA examiner later in the day, this does not qualify as an opportunity to reschedule the examination, and thus would not cure any deficiency in properly informing the Veteran of the scheduled appointment. 

In light of the above, the AOJ must obtain appropriate documentation showing that the Veteran was properly informed of the scheduled VA examination and add it to the claims file.  If such documentation cannot be obtained, he must be afforded another opportunity to appear for the examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and add to the claims file appropriate documentation showing that the Veteran was properly informed of the scheduled appointment for the September 2016 VA examination. 

2.  If documentation showing that the Veteran was properly informed of the September 2016 VA examination cannot be obtained, then he must be afforded another opportunity to appear for an examination to assess whether he has a current headache disorder related to headaches and/or the head injury sustained in active service, as set forth in the Board's December 2015 remand directives.  The examiner must then render a supplemental opinion based on the examination findings. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If it continues to be denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




